       Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 1 of 7

                                                     USDCSDNY                    '·
UNITED STATES DISTRICT COURT                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                        ELECTIJ.ONICALLYFILED
-----------------------------------x                 DOC#:~~--..,M!-++~"""""-~
WINKLEVOSS CAPITAL FUND, LLC,                        DATE FILED:
     Plaintiff,
                                                    18-cv-8250(JSR)
             -v-
                                                    MEMORANDUM
CHARLES SHREM


     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     On November 8, 2018, the Court issued a bottom-line order

denying plaintiff's motion to confirm the order of attachment.

Dkt. 52. The reasons for this decision are-set forth below.

     Under Fed. R. Civ. P. 64, the remedy of attachment is

governed by the law of the state in which the court is located.

In New York, CPLR § 6212 governs the issuance of orders of

attachment, requiring that plaintiffs establish the following by

affidavit or other written evidence:      (1) that there is a cause

of action;    (2) that it is probable that the plaintiff will

succeed on the merits;    (3) that one or more grounds for

attachment provided in CPLR    §   6201 exist; and (4)    that the

amount demanded from the defendant exceeds all counterclaims

known to the plaintiff. See N.Y. C.P.L.R.       §   6212(a); see also

Bank of China, N.Y. Branch v. NBM L.L.C., 192 F. Supp. 2d 183,

186 (S.D.N.Y. 2002)    ("plaintiff bears the burden of establishing


                                     1
      Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 2 of 7



the grounds for attachment") . Attachment is considered "a

drastic remedy that may unfairly prejudice defendants," and, for

that reason, "New York attachment statutes are construed

strictly against those who seek to invoke the remedy." Plaintiff

Funding Holding,   Inc. v. Carrera, No. 17-cv-257, 2017 WL

7411183, at *2    (E.D.N.Y. Feb. 6, 2017).   1   "[S]atisfaction of the

statutory criteria for issuing an order of attachment is not a

guarantee that the court will issue such a relief." TAGC Mgmt.,

LLC v. Lehman, 842 F. Supp. 2d 575, 586 (S.D.N.Y. 2012); see

also Katz Agency, Inc. v. Evening News Ass'n, 514 F. Supp. 423,

429 (S.D.N.Y. 1981)    ("In any event, a plaintiff is never

entitled to an attachment as a matter of right."). The decision

to confirm an order of attachment always remains discretionary

with the Court, and New York law instructs that it "be used

sparingly." Katz Agency, 514 F. Supp. at 429; see also Musket

Corp. v. PDVSA Petroleo, S.A., 512 F. Supp. 2d 155, 160

(S.D.N.Y. 2007)    ("Such relief is discretionary, and since

attachment is a harsh remedy, the court must exercise care in

its application.").

     With respect to the third statutory criteria - that one or

more grounds for attachment provided in CPLR         §   6201 exist -

plaintiff claims that it meets the grounds set forth in CPLR            §




iunless otherwise indicated, case quotations omit all internal
quotation marks, alterations, footnotes, and citations.
                                    2
          Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 3 of 7



6201(1) and/or§ 6201(3). See Ex Parte Application for

Prejudgment Attachment              ("Pl. App."), Dkt. 24; Motion to Confirm

Attachment Order, Dkt. 31                (referring the Court to Pl. App. for

plaintiff's arguments as to why attachment is proper). However,

plaintiff has failed to meet its burden to establish that either

of these grounds for attachment applies.

       Section 6201(3) provides for attachment where "the

defendant, with the intent to defraud his creditors or frustrate

the enforcement of a judgment that might be rendered in

plaintiff's favor, has assigned, disposed of, encumbered or

secreted property, or removed it from the state or is about to

do any of these acts." N.Y. C.P.L.R. § 6201(3). "In seeking an

attachment pursuant to§ 6201(3), fraudulent intent must be

proven, not simply alleged or inferred in the moving papers,"

although it may be proven circumstantially "by proof of certain

objective facts - badges of fraud - that give rise to an

inference of intent to defraud."                         Nat'l Audubon Soc'y,   Inc. v.

Sonopia Corp., No. 09-cv-975, 2009 U.S. Dist. LEXIS 17094, at

* 12 - * 14 ( S . D. N . Y . Mar . 6 , 2 0 0 9 ) .
        In this regard, plaintiff especially relies on the argument

that defendant's failure to pay in full the forfeiture he owes

the Government, pursuant to his plea agreement in a prior

criminal case, demonstrates an intent to evade creditors. Pl.

App. at 12. However, until last week, the Government had failed

                                                     3
       Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 4 of 7



to ask the Court to set any schedule for these payments, which

defendant had in fact begun making.2 Defendant's failure to make

payments that were not yet scheduled does not evince an intent

to evade creditors.

     Pla1ntif f also argues, based on its allegations in the

complaint, that defendant has demonstrated an intent to evade

creditors based on defendant's alleged failure to account for

all of plaintiff's funds.      Pl. App. at 11. However, as plaintiff

acknowledges, "having meritorious causes of action is not in and

of itself sufficient to support prejudgment attachment." Reply

in Support of Motion to Confirm Attachment Order ("Pl. Reply"),

Dkt. 49, at 6.   3   And none of the other conduct that plaintiff




2 The schedule has now been set and approved by the Court. See
United States v. Shrem, 14-cr-243, Dkt. 88.
3
  Plaintiff argues that their allegations "closely parallel" those
in two New York state cases where attachment was found
appropriate. Both are distinguishable. Mineola Ford Sales Ltd v.
Rapp, 242 A.D.2d 371 (N.Y. App. Div. 1997) found attachment
warranted where plaintiff had "produced sufficient evidentiary
facts" showing that defendant, plaintiff's employee, had
diverted plaintiff funds to pay her credit card companies and
purchase jewelry and other personal items. Arzu v. Arzu, 190
A.D.2d 87, 91-92 (N.Y. App. Div. 1993) found attachment
warranted where the defendant, acting as a fiduciary for his
son, the plaintiff, had admitted that he used plaintiff's funds
 in furtherance of his own business interests without providing
plaintiff any shares in the business. In this case, plaintiff
has made no comparable showing at this point in the litigation.
Plaintiff substantially relies in this regard on the movement of
 5,000 bitcoin into defendant's account. But defendant has
produced considerable evidence tending to show that this
transfer is innocent and unrelated to plaintiff's case. See
Affidavit of Charlie Shrem in Support of Opposition to Motion to
                                     4
       Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 5 of 7



cites as "badges of fraud" satisfies plaintiff's burden of

establishing fraudulent intent. Plaintiff's imputations that

fraudulent activity and intent explain defendant's financial

success following his release from prison, his decision to move

to Florida, and his decision to continue investing in

cryptocurrency (as he has always done) are, at most,

"allegations raising a suspicion of intent to defraud." Morin v.

Trupin, 738 F. Supp. 98, 105 (S.D.N.Y. 1990)       (emphasis added).

Such allegations fall short of the showing required to establish

fraudulent intent sufficient for attachment. See id.

(allegations raising only a suspicion are "not enough");

Plaintiff Funding, 2017 WL 7411183, at *5 ("courts issuing

orders of prejudgment attachment on the basis of CPLR § 6201 (3)

usually rely on a plethora of evidence of fraudulent intent")

(emphasis added). Accordingly, plaintiff has failed to satisfy §

6203(3).

     Plaintiff similarly fails to make the requisite showing

under§ 6201(1). Section 6201(1) provides that ground for

attachment exists when "the defendant is a nondomiciliary

residing without the state, or is a foreign corporation not

qualified to do business in the state." CPLR § 6201(1). It is

"designed to serve two independent purposes: obtaining



Confirm Prejudgment Attachment Order and Accompanying Exhibits,
Opposition to Motion to Confirm Attachment Order, Dkt. 45.
                                    5
          Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 6 of 7



jurisdiction over and securing judgments against

nondomiciliaries residing without the state." ITC Entm't, Ltd.

v. Nelson Film Partners, 714 F.2d 217, 220 (2d Cir. 1983)

However, where, as here,       jurisdiction has already been

established and attachment is sought only as a security,

"attachment should issue only upon a showing that drastic action

is required for security purposes." Buy This, Inc. v. MCI

Worldcom Comms., Inc., 178 F. Supp. 2d 380, 383 (S.D.N.Y. 2001)

(emphasis in original). Plaintiff must make "an additional

showing that something, whether it is a defendant's financial

position or past and present conduct, poses a real risk of the

enforcement of a future judgment." Bank of China, 192 F. Supp.

at 188.

     Plaintiff has not alleged that defendant lacks sufficient

assets to satisfy a judgment. To the contrary, plaintiff argues

that defendant has experienced a "sudden increase in his

personal fortune" directly attributable to his retention of

plaintiff's funds.     Pl. App. at 12. Plaintiff instead argues that

defendant's assets "are largely beyond grasp," as they are in

cryptocurrency investments or in a primary residence in Florida,

which may be judgment-proof (although, as plaintiff

acknowledges, there are exceptions to this rule). Pl. Reply at

4. To the degree that this is an attempt to argue that defendant

lacks sufficient assets, it fails. Stating the fact that

                                       6
         Case 1:18-cv-08250-JSR Document 59 Filed 11/19/18 Page 7 of 7



defendant invests some of his assets in cryptocurrency (which

does not make them judgment-proof) or that he owns a home in

Florida does not constitute a showing that he lacks sufficient

assets. As discussed during oral argument on this motion,

defendant has additional assets in real estate investments and

conventional bank accounts. See November 8, 2018, Hearing

Transcript.

     Plaintiff otherwise falls back on the argument that

defendant "is likely to hide or dispose of" assets to evade

judgment. Pl. Reply at 4. But, as plaintiff concedes, this

argument likely "stands or falls" with their arguments under §

6201 (3). Pl. App. at 11. Here, the argument falls.         Defendant's

choice to continue his longstanding investment in cryptocurrency

is not in itself evidence of an intent to hide funds,           and,     for

the reasons discussed above, plaintiff's other attempts to raise

suspicions of fraudulent intent fail to meet the high bar of

plaintiff's required showing.

     As plaintiff has failed to meet its burden to show grounds

for attachment under CPR§ 6201, plaintiff's motion for

attachment is denied.



     SO ORDERED

Dated:      New York, NY
            November   (S,   2018


                                      7
